Title: General Orders, 4 November 1780
From: Washington, George
To: 


                        

                            
                            Head Quarters Totowa Saturday November 4th 1780
                            Parole Congress
                            Countersigns Arms Honor.
                            Watchword Generous
                        
                        For the Day Tomorrow
                        Brigadier General Paterson
                        Colonel Tupper
                        Lieutenant Colonel Sill
                        Major Throop
                        Brigade Major Ashley
                    